JUSTICE GREEN, dissenting: The thrust of the testimony in support of the petition was that (1) the detachment area was much farther from Pontiac than from Dwight; (2) persons residing in the area tended to shop or bank in Dwight rather than in Pontiac; and (3) the petitioners felt strongly enough about detachment from one district and annexation to another that they were willing to be subjected to a higher real-property tax rate to obtain the change. Where, as here, other factors are neutral in regard to change, common sense would seem to permit the Board, acting within its discretion, to authorize such a change. However, the lack of pupils residing in the area involved is a special factor which must be given special consideration. The majority properly recognizes the deference to be given to the administrative decision of the Board and that the “mere lack of pupils in the detachment area is not fatal to a petition” of the nature here. The case of City National Bank v. Schott (1983), 113 Ill. App. 3d 388, 447 N.E.2d 478, is the most recent of the cases holding that lack of pupils in the area involved is not determinative. There, in holding a regional board of school trustees erred in denying detachment of an area without pupils, the court held that in determining the effect of boundary changes on educational welfare of pupils, the “whole child” and “community of interest” factors pronounced in Board of Education of Golf School District No. 67 v. Regional Board of School Trustees (1982), 89 Ill. 2d 392, 433 N.E.2d 240, should be given substantial consideration. Schott, 113 Ill. App. 3d at 394, 447 N.E.2d at 482. This case is unlike Fixmer v. Regional Board of School Trustees (1986), 146 Ill. App. 3d 660, 497 N.E.2d 152, and Dresner v. Regional Board of School Trustees (1986), 150 Ill. App. 3d 765, 501 N.E.2d 983. There, the reviewing courts upheld decisions of boards of school trustees denying change when no evidence was presented regarding educational advantages which would result from change of boundaries. Here, the majority overturns a decision of school trustees in the face of some substantial evidence of educational advantage. The Board found a “community of interest” to exist in regard to Dwight. This was shown not only by the shopping and banking habits of residents of the detachment area but also by the testimony of much greater traveling distance to Pontiac than to Dwight from various domiciles in the area. One petitioner stated that the respective distances were 5 and 19 miles. Another said 6 and 12, while a third testified to 41/2 and 17 miles. The Golf court considered the “community of interest” factor and that of the “whole child” to be closely related. The latter factor includes the concept that a student’s participation in extracurricular activities is a significant part of the student’s education. That court stated a pupil is much more likely to participate in extracurricular activities if the pupil identifies with the place in which the school is located. The court deemed this aspect to be even more significant than the safety or convenience aspect of attending a school nearer the place of residence. The majority correctly points out that no direct evidence was presented indicating traveling to school in Dwight would be safer than traveling to Pontiac. Such evidence is seldom available in cases of this nature unless traveling in one direction involves the crossing of a hazardous bridge or railroad. However, the disparities in distance to be traveled is some circumstantial evidence of greater safety as traveling shorter distances generally creates less exposure to collision than traveling longer distances. Moreover, the necessity to travel the longer distances involves a greater inconvenience. Most extracurricular activities take place after school and no bus service is available to take the pupils home. Thus, many times, a parent is required to make a round-trip automobile drive to provide that transportation. The longer that trip the more likely that parent is to prohibit or discourage that pupil’s participation in after-school activities. While, if the Board had denied detachment, I would have difficulty in overturning that ruling, I deem the evidence here sufficient to support the Board’s ruling allowing detachment and annexation. It is difficult to imagine a set of circumstances stronger than that here supporting detachment when no substantial difference in the quality of classes offered at the two schools is shown and the area involved is not very close to the base community of either district. Denial of detachment should not be required under such circumstances. The majority is properly concerned because the Board made no specific finding in regard to the “whole child” factor. Under the circumstances, I would not reverse merely for that reason. Where the findings of an administrative agency are insufficient, a reviewing court may remand the cause to the agency for findings. (Reinhardt v. Board of Education of Alton Community Unit School District No. 11 (1975), 61 Ill. 2d 101, 329 N.E.2d 218.) Here, unlike in Reinhardt, the administrative agency did make some extended findings, including that in regard to the “community of interest” factor, but I do not interpret the lack of findings as to the “whole child” factor to be a rejection of that factor as bearing on this case. The “whole child” factor is closely related to the “community of interest” factor but is a more expanded concept. Under all the circumstances here, I would remand to the Board for findings in that respect. Accordingly, I dissent from the decision of the majority to reverse. I would merely remand to the Board with directions (1) to consider, without further evidence, the issue of the “whole child” concept; (2) to make findings in regard to its application here; and (3) to certify those findings to this court. We should then consider the matter in light of those findings.